UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6811


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY RAVON RUFFIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:06-cr-00074-F-1)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Ravon Ruffin, Appellant Pro Se.      Eric David Goulian,
William Glenn Perry, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony   Ravon   Ruffin   appeals   the    district    court’s   order

denying relief on his motion for reduction in sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2012).         We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.           United States v. Ruffin,

No. 4:06-cr-00074-F-1 (E.D.N.C. June 3, 2016).              Ruffin’s motion

for appointment of counsel is denied.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                   2